FILED
                             NOT FOR PUBLICATION                            MAR 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BINGLONG YU,                                     No. 11-72801

               Petitioner,                       Agency No. A098-460-170

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Binglong Yu, a native and citizen of China, petitions for review of a Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.

2003), and we deny the petition for review.

      Yu fears returning to China because he mailed a book about Falun Gong

from the United States to his wife in China in 2004, and Chinese officials

confiscated the book and issued a summons for him. Even if credible, substantial

evidence supports the BIA’s finding that Yu failed to demonstrate an objectively

reasonable fear of future persecution. See id. at 1018 (possibility of future

persecution is too speculative). Consequently, his asylum claim fails.

       Because Yu failed to establish eligibility for asylum, he necessarily failed to

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-72801